DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
	The IDSes filed 4/7/21 have all been considered and placed of record.  The six initialed copies are attached herewith.

Claim Objections
Claims 6-16 are objected to because of the following informalities:
Re claims 6 and 15, the limitation “a snubber circuit” on line 6 (claim 6) and line 8 (claim 15) should have been written as --the snubber circuit-- because said limitation has previously introduced in line 2 (both claims).
Re claims 7-14 and 16, they are objected for being depended directly or indirectly on objected claims.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,992,142. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Re claims 1 and 6, they are broader than patent claims 1 and 6 for missing the limitation “said snubber circuit consisting of a serially connected resistor and capacitor” and the limitation “the snubber circuit …maintain[ing] the first switch in the open state until the first switch is switched to the closed state by the second switch.”
Re claims 2-5 and 7-14, they are similar to patent claims 2-5 and 7-14 respectively.
Re claim 15, the claim is broader than patent claim 15 for missing the limitation “the snubber circuit configured to maintain the first switch in the open state until the first switch is switched to the closed state by the second switch.”   The claim is narrower than patent claim 15 for having the transitional term “including a series resistor and a capacitor” instead of the term “consisting of a serially connected resistor and capacitor.”
Re claim 16, the claim is similar to patent claim 16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1, 2, 6 and 7 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Berghegger (US 8,853,884).
Re claim 1, the reference discloses a charging device (i.e. fig 1; mobile phone charger 10) comprising: a primary-side circuit (i.e. figs 3 and 4; DC-DC converter 125 with primary coil L1 (col 4, lns 33-39; col 5, lns 54-63)) and a secondary-side circuit (i.e. fig 3; Schmitt trigger circuit 107 (col 6, lns 60-67, as part of the power device 100; fig 2 coupled to power converter 114 and switch control 110)); the primary-side circuit including a first switch (i.e. fig 3 switch U1; col 4, lns 49-52); a snubber circuit in parallel to said first switch (i.e. fig 9, snubber circuit 109; col 7, lns 25-35); the primary circuit having an open state that opens said primary-side circuit to current flow except for current flow from said snubber circuit (i.e. col 7, lns 25-35; fig 9, snubber circuit 109 absorbs energy from coil L1 and provides DC voltage to keep the switch U1 turned on, coupling the DC-DC converter 125 to the AC power source 120; col 5, lns 5-10); the primary circuit having a closed state that permits current flow through said primary-side circuit (i.e. figs 3 and 4; switch U1 in closed state couples the DC-DC converter 125 to the AC input voltage source 125; col 5, lns 5-10); the secondary-side circuit (i.e. fig 3, Schmitt trigger circuit 107; col 6, lns 60-67, as part of the Power device 100; fig 2 coupled to power converter 114 and switch control 110) including a connector (i.e. fig 1; connector 12) for connection to a load (i.e. fig 2; switch control module 110, may be coupled to power converter 114 and/or electronic device; col 3, lns 56-65; col 5, lns 40-46) for charging an energy storage device in said load; a second switch (i.e. fig 3; switch S1, control opening and closing of switch U1; col 5, lns 5-10) in said secondary-side circuit for switching the first switch (i.e. fig 3; switch U1) from an open state to a closed state (i.e. col 5, lns 5-15); said first switch remaining in the open state when no load is connected to said connector of the secondary-side circuit (i.e. during a no-load condition, S1 is switched off, and switch U1 is open which decouples the DC-DC converter 125 from the AC input voltage source 125 through rectifier 106; col 5, lns 5-23).
Re claim 2, the reference further discloses said snubber circuit (i.e. fig 9; 109) includes a series resistor and capacitor placed in parallel with said first switch (i.e. fig 9, U1; col 7, lns 24-32).
Re claim 6, the reference discloses a method for disconnecting a charging device including a primary side circuit (i.e. figs 3 and 4; DC-DC converter 125 with primary coil L1; col 4, lns 33-39; col 4, lns 54-63), a secondary side circuit (i.e. fig 3; Schmitt trigger circuit 107; col 6, lns 60-67, as part of the Power device 100; fig 2 coupled to power converter 114 and switch control 110) and a snubber circuit (i.e. fig 9; snubber circuit 109; col 8, lns 25-35) with a load (i.e. fig 2; switch control module 110, may be coupled to power converter 114 and/or electronic device; col 3, lns 56-65) connectable to the secondary side circuit, the method comprising steps of providing a first switch (i.e. switch U1, col 4, lns 49-52) in the primary-side circuit, a snubber circuit (i.e. fig 9; 109) in parallel to said first switch (i.e. fig 9, U1; col 7, lns 24-32), said first switch having an open state that opens said primary-side circuit to current flow except for current flow from said snubber circuit (i.e. col 7, lns 25-35; fig 9; snubber circuit 109 absorbs energy from coil L1 and provides DC voltage to keep the switch U1 turned on, coupling the DC-DC converter 125 to the AC power source 120; col 5, lns 5-10), and a second switch (i.e. fig 3; switch S1; control opening and closing of switch U1; col 5, lns 5-10) in the secondary-side circuit, said second switch switching the first switch (i.e. fig 3; switch U1) from an open state to a closed state when said second switch is actuated (i.e. col 5, lns 5-15); opening the first switch when a sensing device determines a decrease of current flow in the secondary-side circuit, the first switch remaining in the open state when no load is connected to the secondary-side circuit (i.e. during a no-load condition, S1 is switched off, and switch U1 is open which decouples the DC-DC converter 125 from the AC input voltage source 125 through rectifier 106; col 5, lns 5-23).
Re claim 7, the reference further discloses the snubber circuit includes a series resistor and capacitor placed in parallel with said first switch to absorb transient spikes limiting damage to said first switch (i.e. fig 9, U1; col 7, lns 24-32).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-5 and 8-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berghegger (US 8,853,884) in view of DuBose (US 2009/0287947).
Re claim 3 and 8, Berghegger does not explicitly disclose the first switch is part of a relay or other electromechanical switch. DuBose teaches the first switch is part of a relay or other electromechanical switch (i.e. para 36, lns 8-11, these switches (S1, S2, S3) may be a relay, a MOSFET, triac or other switching method; fig 3).  It would have been obvious to a person having ordinary skill in the art to have modified Berghegger as taught by DuBose to include a relay to disable the switch on the primary circuit to enable disconnect from the power source.
Re claim 4 and 9, Berghegger does not explicitly disclose the first switch is a relay contact in the primary-side circuit closed by a relay coil in the secondary-side circuit that is energized when a solid state switching device is turned-on.  DuBose teaches the first switch is a relay contact in the primary-side circuit closed by a relay coil in the secondary-side circuit that is energized when a solid-state switching device is turned-on (i.e para 36, lns 8-11; these switches (S1, S2, S3) may be a relay, a MOSFET, triac or other switching method; fig 3).  It would have been obvious to a person having ordinary skill in the art to have modified Berghegger as taught by DuBose to include a relay to disable the switch on the primary circuit to enable disconnect from the power source.
Re claim 5 and 10, Berghegger does not explicitly disclose said secondary-side circuit includes a battery that provides power to initiate closing of the first switch when the second switch is closed.  DuBose teaches the secondary-side circuit includes a battery (i.e. para 24; fig 3; the monitor/control circuit 323 is powered by a battery) that provides power to initiate closing of the first switch when the second switch is closed (i.e. para 36, lns 16-23; switch S4 located in the secondary circuit 220, to facilitate logic control unit 224 to send a signal to power control unit 232; figs 2 and 3).  It would have been obvious to a person having ordinary skill in the art to have modified Berghegger as taught by DuBose to include a battery that provides power to initiate closing of the first switch when the second switch is closed to provide auxiliary power source to supply power to control circuit.
Re claim 11 and 14, Berghegger does not explicitly disclose the second switch is activated by a program executed on the load.  DuBose teaches said second switch is activated by a program executed on the load (i.e. para 22 and 26).  It would have been obvious to a person having ordinary skill in the art to have modified Berghegger as taught by DuBose to include a processor with program executed in memory to control operation of switch to enable and disable power switch according to the power control signal states (i.e. normal idle and ultra-low idle).
Re claim 12 and 13, Berghegger does not explicitly disclose said first switch includes an optocoupler.  DuBose discloses the first switch includes an optocoupler (i.e. para 25; feedback channel 240 is configured to facilitate and/or control of switch control 230 by logic control unit 224, the feedback channel 240 may comprise an opto-coupler).  It would have been obvious to a person having ordinary skill in the art to have modified Berghegger as taught by DuBose to include the switch with an optocoupler to create dielectric isolation device between the primary and secondary circuits to prevent unwanted transfer of electricity.
Re claim 15,  Berghegger discloses a method for disconnecting a charging device including a primary side circuit (i.e. figs 3 and 4; DC-DC converter 125 with primary coil L1; col 4, lns 33-39; col 4, lns 54-63), a secondary side circuit (i.e. fig 3; Schmitt trigger circuit 107; col 6, lns 60-67; as part of the Power device 100; fig 2; coupled to power converter 114 and switch control 110) and a snubber circuit (i.e. fig 9; snubber circuit 109; col 8, lns 25-35) with a load connected to the secondary side circuit (i.e. fig 2; switch control module 110 may be coupled to power converter 114 and/or electronic device; col 3, lns 56-65), the method comprising the steps of providing a first switch (i.e. switch U1; col 4, lns 49-52) in the primary-side circuit having an open state that opens said primary-side circuit to current flow (i.e. col 7, lns 25-35; fig 9; snubber circuit 109 absorbs energy from coil L1 and provides DC voltage to keep the switch U1 turned on; coupling the DC-DC converter 125 to the AC power source 120; col 5, lns 5-10); providing a snubber circuit (i.e. fig 9; 109) including a series resistor and capacitor in parallel with said first switch (i.e. fig 9; U1; col 7, lns 24-32), opening the first switch in response to a signal from the secondary-side circuit indicating that the load is charged (i.e. col 3, lns 66-67; col 4, lns 1-7; col 5, lns 5-6); said first switch remaining in the open state when no load is connected to the secondary-side circuit, except for a small amount of current flow through said snubber circuit (i.e. col 7, lns 129-35).
Berghegger does not explicitly disclose closing the first switch in response to a signal from a program resident in the load and executed by a processor internal to the load using a control circuit in the secondary-side circuit.  DuBose teaches closing the first switch in response to a signal from a program resident in the load and executed by a processor internal to the load using a control circuit in the secondary-side circuit (i.e. para 22 and 26).  It would have been obvious to a person having ordinary skill in the art to have modified Berghegger as taught by DuBose to include a processor with program executed in memory to control operation of switch to enable and disable power switch according to the power control signal states (i.e. normal idle and ultra-low idle). 
Re claim 16, Berghegger does not explicitly disclose said first switch includes an optocoupler.  DuBose teaches the first switch includes an optocoupler (i.e. para 25; feedback channel 240; fig 2; is configured to facilitate and/or control of switch control 230 by logic control unit 224, the feedback channel 240 may comprise an optocoupler).  It would have been obvious to a person having ordinary skill in the art to have modified Berghegger as taught by DuBose to include the switch with an optocoupler to create dielectric isolation device between the primary and secondary circuits to prevent unwanted transfer of electricity.

Conclusion
Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087